Citation Nr: 1338032	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  11-01 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a lumbosacral strain with early degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Air Force from March 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his December 2010 VA Form 9, the Veteran requested a video conference hearing before the Board.  In a March 2012 correspondence, the Veteran indicated that his address had changed and requested that it be updated.  However, in October 2012, the RO mailed notice of the Veteran's video conference hearing to his old address.  The Veteran did not appear for the November 2012 video conference hearing.  The Board therefore finds that a remand is required as the Veteran was not provided the requisite notice of the video conference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing and notify him at the correct address (Locke Lane).  A copy of the letter scheduling the Veteran for that hearing, with a copy to his representative, should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


